Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
This office action is in response to the amendment filed on 11/03/2020.
Claims 21, 26-27, 32, 34-36 and 39 have been amended.
Objection to claim 32 is withdrawn in view of applicant’s amendment.
Terminal Disclaimer has been filed and approved for parent US patent 9,910,644. 
Claims 21-40 are allowed with entering Examiner’s amendment listed below.
The allowed claims 21-40 are re-numbered as 1-20. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Mr. Christopher J. Volkmann (Reg#:60,349) on 5/11/2021 to obviate potential 35 U.S.C. 112 issues, and to put the application in condition for allowance.
The application has been amended as follows: 

IN THE CLAIMS
Please amend claims 31 and 39:
31. (Currently Amended) The computing system of claim 21, wherein the instructions configure the computing system to: 
generate a representation of a user interface display with a type selection user input mechanism, wherein the object type selection input is received through the type selection user input mechanism, wherein the selected [[set] subset of object types includes some, but not all, of the  set of object types corresponding to the first application.

39. (Currently Amended) A computing system comprising: 
a processor; and 
memory storing instructions executable by the processor, wherein the instructions, when executed, configure the computing system to provide: 
a configuration component configured to: 
receive a type selection input indicative of a selected subset of object types, selected from a set of object types associated with [[the]] a first application;
 a notebook creation component configured to:
receive an application object generation notice indicative of a data object generated in [[a]] the first application;
an object type in the selected subset of object [[type]] types; and 
based on the determination, send a control instruction to a second application that is distinct from the first application, the control instruction identifying the data object and instructing the second application to generate a notebook component corresponding to the data object; and 
an association component configured to: 
receive, from the second application location information that identifies a storage location of the notebook component in the second application; and 
generate association information that indicates an association between the data object and the notebook component, the association information including a location indicator that indicates the storage location of the notebook component in the second application.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Previous cited Rivette (Rivette et al., US 6,389,434B1) discloses limitation to detect creation a data object in a first application  that is configured to operate on the data object, in response to detecting the creation of the data object to send a control 
Baig (Baig et al., US2011/0072346) discloses such limitation to detect an object type selection input, select a set of object types from a plurality of object types corresponding to a first application based on the object type selection input, and, automatically detect generation of a data object and send a control instruction to a second application in response to detecting the generation of the data object and a determination that the data object has an object type included in the selected set of object types.
However, the combination of Rivette and Baig does not explicitly disclose receiving location information that identifies a storage location of the notebook component in the second application from the second application, storing association information including a location indicator for indicating the storage location of the 
 Therefore, in view of the recited system comprising: “a processor; and memory storing instructions executable by the processor, wherein the instructions. when executed, configure the computing system to: detect an object type selection input; based on the object type selection input, select a subset of object types from a set of object types corresponding to a first application; automatically detect creation of a data object in the first application that is configured to operate on the data object; in response to detecting the creation of the data object and a determination that the data object has an object type included in the selected subset of object types, automatically send a control instruction to a second application that is distinct from the first application and includes note-taking functionality, wherein the control instruction identifies the data object and instructs the second application to generate a notebook component corresponding to the data object; receive, from the second application, location information that identifies a storage location of the notebook component in the second application; store association information that associates the data object and the notebook component. the association information including a location indicator that indicates the storage location of the notebook component in the second application; and access, by the first application, the notebook component in the second application using the location indicator” in claim 21, and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. 


Moreover, in view of the recited method for “detecting an object type selection input; based on the object type selection input. selecting a subset of object types from a set of object types corresponding to a first application; automatically detecting generation of a data object in the first application that is configured to operate on the data object, in response to detecting the generation of the data object and a determination that the data object has an object type included in the selected subset of object types, automatically sending a control instruction to a second application that is distinct from the first application and includes note-taking functionality. wherein the control instruction identifies the data object and instructs the second application to generate a notebook component corresponding to the data object; receiving, from the second application, location information that identifies a storage location of the notebook component in the second application: storing association information that associates the data object and the notebook component, the association information including a location indicator that indicates the storage location of the notebook component in the second application: and accessing, by the First application, the notebook component in the second application using the location indicator” in claim 35 and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. 
Consequently, claim 35 is allowed. Claims 36-38 are also allowed due to their dependency on allowable independent claim 35.

Furthermore, in view of the recited system comprising: “a processor; and memory storing instructions executable by the processor, wherein the instructions, when executed. configure the computing system to provide: a configuration component con Figured to: receive a type selection input indicative of a selected subset of object types, selected from a set of object types associated with a first application: a notebook creation component configured to: receive an application object generation notice indicative of a data object generated in the first application; determine that the data object has an object type in the selected subset of object types; and based on the determination, send a control instruction to a second application that is distinct from the first application, the control instruction identifying the data object and instructing the second application to generate a notebook component corresponding to the data object; and an association component configured to: receive, from the second application. location information that identifies a storage location of the notebook component in the second application; and generate association information that indicates an association between the data object and the notebook component, the association information including a location indicator that indicates the storage location of the notebook component in the second application” in claim 39, and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. 
Consequently, claim 39 is allowed. Claim 40 is also allowed due to their dependency on allowable independent claim 39.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deepak Massand, (US2004/0085354A1) discloses collaborative document development and review system including creating notes;
Mangini et al., (US2013/0132814A1) discloses a method for editing electronic content editing including notes/comments; 
Probst et al., "Move-it Sticky Notes Providing Active Physical Feedback through Motion" discloses a method to create notes in another application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Z.W/Examiner, Art Unit 2192      
/S. Sough/SPE, Art Unit 2192